OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
CLINTON, Judge.
The Corpus Christi Court of Appeals wrote that it reversed the judgment of conviction for aggravated robbery “only because the Court of Criminal Appeals has held that on direct appeal the provisions of Article 26.04 are mandatory, that no objection needs to be made at trial, and that no *396showing of harm is necessary.”1 Moreno v. State, 653 S.W.2d 457 (Tex.Cr.App.1982).
The State, through its district attorney, would have us reexamine and overrule a generation of cases since Bennett v. State, 382 S.W.2d 930 (Tex.GrApp.1964) or, failing that, to find the ten days time for preparation begins with “date of indictment” rather than, as the court below held, with the date an accused confined in lieu of bail is served with a copy of the indictment. For his part, in a petition for discretionary review filed contemporaneously, the State Prosecuting Attorney asserts the time to start counting is date of appointment of counsel.2 As one might reasonably anticipate, appellant opts for the status quo and supports the rule fashioned by the court of appeals. We granted review to sort out the respective positions and contentions.
Beginning with the Old Code, when serious offenses were capital felonies, the predecessor statutes provided but one day for counsel to prepare for trial in a capital case, and the former court of appeals held, “This statute is not mandatory, and is only intended to secure time for necessary preparation to an intelligent management of the case, to the end that the party being tried shall have a fair trial.” Brotherton v. State, 30 Tex.App. 369, 17 S.W.2d 932, 933 (1891). Accordingly, since it was not claimed that counsel was unprepared to proceed with trial and no injury was shown, there was no error. Ibid.
Not until 1957 was any amendment of consequence made to the statute, by then Article 494, C.C.P. 1925 and still applicable only to capital cases. Ex parte Meadows, supra, 418 S.W.2d at 667. After enactment of Acts 1957, 55th Leg., p. 392, ch. 193, the last sentence read: “The counsel so appointed shall have at least ten (10) days to prepare for trial, unless such time be waived in writing by said attorney.” And we are informed by § 4 thereof, the emergency clause, that the act was passed because Article 494 “does not now provide sufficient time after an attorney is appointed before he is called for trial and the fact that this amendment is needed for the speedy administration of justice...” But it must be recalled that in those days appointment followed arraignment if an accused was without counsel and too poor to employ one, and at that time arraignment was required only “upon an indictment for a capital offense.” Article 491, C.C.P.1925; see Historical Note to Article 26.01, V.A.C. C.P. Thus, the order of things was indictment, arraignment, appointment and trial more than ten days thereafter, unless waived.
*397Not yet enough, the article was again amended the next session by Acts 1959, 56th Leg., p. 1061, ch. 484, viz:
“Whenever it is made known to the court at arraignment or any other time that an accused charged with a felony is too poor to employ a counsel, the court shall appoint one (1) or more practicing attorneys to defend him.
The counsel so appointed shall have ten (10) days to prepare for trial, unless such time be waived in writing by said attorneys and the accused.”
Then came the decision in Ex parte Gu-del, supra, see note 1 ante, which was soon taken by the Court to mean that “the provisions of Art. 494, supra, are mandatory,” Bennett v. State, 382 S.W.2d 930, 931 (Tex. Cr.App.1964) — so that even a waiver signed by an accused was not effective if his counsel had not joined in with his own signature. Ex parte Meadows, 418 S.W.2d 666 (Tex.Cr.App.1967) reaffirmed Bennett, and that compliance with all parts of the statute was “mandatory” thus became firmly established.3 See Peters v. State, 575 S.W.2d 560 (Tex.Cr.App.1979), wherein Judge Tom Davis collected for a panel of the Court a host of decisions standing for the proposition that without a waiver signed by counsel and accused “the failure to allow appointed counsel ten days to prepare for trial requires reversal on direct appeal without the necessity of showing harm or prejudice,” id., at 561-562.
Of course, after 1959, a court was empowered to appoint counsel for an eligible accused at “any other time” — until January 1, 1966 — and “at any time prior to arraignment” under Article 26.04(a). Thus, the prel959 sequence of incidents of trial no longer necessarily obtained; but, barring some external intervention in the statutory scheme, as a practical matter it did since an attorney could not be compensated unless representing his client in the trial court. Article 26.05, V.A.C.C.P. and former Article 494a, C.C.P.1925; see Historical Note to Article 26.05, supra. In practice, then, appointment continued to follow indictment, so the courts were not called on to address the particular problems presented by the chronology of events in the case at bar, which we now set out in the margin.4
Appellant remained in jail from arrest to trial. His appointed counsel never claimed an entitlement to ten days to prepare for trial nor, on the other hand, did he and appellant waive that period of time by written notice. We will find that both appellant and his counsel received all preparation *398time to which entitled and, therefore, there was nothing for either to waive.
Paralleling Old Code Article 466, providing time for appointed counsel to prepare for trial, were mandatory provisions allowing an accused two days after arrest and during term of court to prepare and file responsive pleadings to the charge against him,5 specifying that if he were entitled to be served with a copy of the indictment the time began to run upon his being so served. Stephens v. State, 66 Tex.Cr.R. 359, 147 S.W. 235 (1912); Woodall v. State, 25 Tex. App. 617, 8 S.W. 802 (1888). In 1965 the articles were amended to allow ten days. Articles 27.11 and 27.12, V.A.C.C.P. and Special Commentary following the latter.
Thus, though the time to prepare for trial and to file responsive pleadings to the charging instrument are both ten days, the statutes with their discernable judicial gloss prescribe the beginning of the time period for the latter but not for the former. We find it utterly incongruous that ten days afforded counsel to prepare for trial be linked to the date of appointment while ten days granted an accused to prepare and file written pleadings is tied to the date of the charging instrument if he is enlarged on bail, or to the date of service if confined in lieu of bail on a felony offense. To be sure, as the State Prosecuting Attorney suggests, “the wise lawyer will begin preparations for a possible trial at the earliest opportunity,” but the same wise lawyer may utilize the broad scope of pleadings provided with respect to the charging instrument, e.g., Article 27.02, V.A.C.C.P., and the helpful pretrial proceedings envisioned by Chapter 28 of the Code of Criminal Procedure better to prepare for trial on the charge that is actually made and against which a defense must be mounted. We hold that an attorney previously appointed to represent an indigent accused who is confined to jail in lieu of bail on a complaint is entitled to ten days to prepare for trial from the day the indictment or information is filed with the clerk of the trial court.6
In the case at bar the indictment was filed April 29, 1981, and trial began May 11, 1981. Obviously appointed counsel had more than ten days after indictment to prepare for trial, and the record shows he used that time as effectively as conditions permitted.7 It seems he filed all pleadings he and appellant desired.8
*399For these reasons the judgment of the court of appeals is reversed and the cause remanded to that court for its disposition of the two remaining grounds of error presented to it by appellant in his brief.

. Cited by the court are Peters v. State, 575 S.W.2d 560 (Tex.Cr.App.1979); Henson v. State, 530 S.W.2d 584 (Tex.Cr.App. 1975); and Crothers v. State, 480 S.W.2d 642 (Tex.Cr.App. 1972). As we shall see, however, those cases constitute merely a sampling of a long line of consistent followings of the initial teaching of the late Presiding Judge Woodley, whose appellate penchants are legendary. Thus, with respect to the predecessor to Article 26.04, V.A. C.C.P., he wrote in Ex parte Gudel, 368 S.W.2d 775 (Tex.Cr.App. 1963):
“Denial of the 10 days allowed court appointed counsel to prepare for trial violated the statute, and infringed the rights of the accused ... to the assistance of counsel for his defense under the 6th Amendment to the Constitution of the United States.” Id., at 776.
That the Court was then addressing former Article 494, as amended in 1959, in a context of denial of a motion for continuance, does not militate against the relation it finds between the statutory provisions and the constitutional right of an accused to effective assistance of counsel. Such is the significance we attach to the decision — well aware Judge Woodley later opined that while they were “mandatory,” failure of compliance with the former provisions “is not ground to set aside an otherwise valid conviction by habeas corpus or other postcon-viction or collateral attack,” Ex parte Meadows, 418 S.W.2d 666, 668 (Tex.Cr.App. 1967).


. The State Prosecuting Attorney reads Lamar v. State, 415 S.W.2d 926 (Tex.Cr.App.1967), to so hold, but what the Court was deciding is that when appointment preceded arraignment ten days need not run between date of arraignment and date of trial. The Criminal District Attorney informs us in his brief that Lamar v. State, supra, is “correct ... in that type of situation," but he continues to insist for “a precise, consistent standard” of date of indictment. (All emphasis is added by the writer of this opinion unless otherwise indicated.)


. As Presiding Judge Onion pointed out in his dissenting opinion in Ex parte Taylor, 522 S.W.2d 479, 481 (Tex.Cr.App.1975):
“Meadows did not attempt to undermine or diminish the mandatory nature of former Article 494 [now 26.04(b)], and a failure to comply will call for reversal on direct appeal. [Citations omitted.]”


. January 30, 1981 is the date of the offense. February 5, 1981 appellant was arrested and confined.
February 9, 1981 still confined and indigent, appellant made a written request for appointment of trial counsel.
February 11, 1981 the judge of the court appointed counsel and the attorney was notified; a copy of appointment was mailed February 18, 1981.
April 29, 1981 indictment for aggravated robbery was filed.
May 4, 1981 precept with copy of indictment was issued and served on appellant in jail.
May 5,1981 the cause was set for trial May 11.
May 11, 1981 appellant’s appointed attorney moved for a pretrial hearing on his motion to quash the indictment, motion for discovery and inspection of evidence, motion for disclosure of impeachment information.
May 11, 1981 a jury was selected and sworn; trial was recessed to May 15.
May 15, 1981 appellant’s earlier filed motions as well as contemporaneously filed motion for identification hearing were heard and ruled on by the court; immediately thereafter both sides announced “ready for the jury,” and in front of the jury announced “ready” for trial.
Unlike the dissenting opinions, we do not address propriety of the February 11 appointment of counsel, who ultimately tried the case and continues to represent appellant on appeal. Neither he nor any other party ever raised the point, the court of appeals did not mention it and neither petition for discretionary review challenges the appointment — indeed, the State Prosecuting Attorney relies on it as a basis for his contention that the opinion of the court below conflicts with Lamar v. State, supra, see n. 2 ante. In short, the matter of appointment of counsel is simply not an issue in the case.


. Notwithstanding the literal language of the statute, the Court held that the two days were to follow filing of the charging instrument against which defensive pleadings might be le-velled. Brewin v. State, 48 Tex.Cr.R. 51, 85 S.W. 1140 (1905); Evans v. State, 36 Tex.Cr.R. 32, 35 S.W. 169, 170 (1896); Pugh v. State, 163 Tex.Cr.R. 258, 289 S.W.2d 929 (1956); see also authorities gathered in Miller v. State, 123 Tex. Cr.R. 507, 59 S.W.2d 842 (1933).


. This holding may make it somewhat inconvenient for appointed counsel to follow more closely whatever charging proceedings implicate his client; however, to be remembered is that unless waived a confined accused still must be allowed ten days to file written pleadings after being served with a copy of the indictment in a felony case. Articles 25.01, 25.02 and 27.12, V.A.C.C.P. Article 25.04, id., expressly provides that if the offense is a misdemeanor service of a copy of the charging instrument is not necessary, but the accused or his counsel may demand and shall be given a copy thereof. See Golden v. State, 92 Tex. Cr.R. 553, 244 S.W. 816 (1922) and Green v. State, 99 Tex.Cr.R. 335, 269 S.W. 795 (1925).


. See note 4, ante. Toward the end of hearing pretrial motions, when counsel mentioned his discovery motions there was the following colloquy:
“THE COURT; Were you able to get whatever information you asked for from the District Attorney’s office?
[DEFENSE]: Yes. Whatever he had wasn’t much.
****** [STATE]: I would like the record to reflect that we did open up the file ... and did not limit him as to time. He was free to look at it at his—
[Whereupon the judge asked if they were ready for the jury.]”


. In holding that “where the attorney is appointed prior to indictment, and the accused is in jail at the time of the indictment, counsel must be provided with ten days after the indictment is served on the accused in which to prepare for trial,” the court below found “support for our position” in Article 27.12, supra. However, unlike the mandatory provisions of Article 26.04(b), this Court has consistently held tht time allowed under Article 27.12 must be properly requested and refused in order to *399show reversible error. Johnson v. State, 567 S.W.2d 214, 216 (Tex.Cr.App.1978).